Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 26-45 are currently pending and are presented for examination on the merits.

Priority
This application’s claim of benefit from U.S. 16/578,218 filed on 9/20/2019, which claims priority to U.S. 15/206,152 filed on 7/8/2016, and U.S. provisional patent application 62/191,104 filed July 10, 2015 under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 was filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.   

Objections
Specification
The use of trademarks, such as “Bank of America," has been noted in this application (e.g., at ¶ [0042], as originally filed).  They should be capitalized wherever they appear (or include a proper trademark symbol) and be accompanied by the generic terminology.  Although 

Drawings
The drawings are objected to for failing to use brackets where presenting disconnected parts (See, FIGS. 5, 6, etc.).  Use a box surrounding an entire drawing, or a bracket, to make it clear that everything on the page belongs to that Figure.
Figures 15A-18B appear to be photographs. As stated in 37 CFR 1.84(b)(1), photographs or screenshots will be accepted if they are the only practical medium for illustrating the claimed invention. The scanned photographs/screenshots are of poor image quality, such that the details are not readily discernible.  Applicant is reminded that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. See 37 CFR 1.84(l).  If the information conveyed in these photographs are relevant to the disclosure or support the claims than replacement drawings are necessary to better show the details of each photograph.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claims 28 and 35 are objected to, because they do not end with a period. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-45 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
In the instant case, claims 26-45 are directed to a process, system, and product that recite a fundamental economic practice.  As such, under Step 2A, prong 1 of the 2019 PEG, the claims recite a method of organizing human activity and abstract idea.  More particularly, the entirety of the method steps recite inventions including generation of workflow output (object data), and a data management system that compiles, stores, and manipulates investment information, to provide query results, and other resultant information.  Each of these actions, however, including recording diverse investment information, are long standing commercial practices.  Generation of the workflows automated thereby, replace the same workflows that were previously generated manually, and via mental steps.  The abstract idea is supported by Alice Corporation.  The exclusion of terms such as “fund” and “unified investment” (as preliminarily amended) broadens the abstract idea.
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the system, data structure, GUI’s, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally 
Under step 2B, the extraneous limitations of the independent and dependent claims have been considered, individually and as a whole, but do not amount to significantly more than the abstract idea itself.  For example, judicial notice is hereby taken that querying a database or data structure, and generating workflows from database records of workflow output (e.g., data objects) are widely prevalent and commonly practiced in the art.  Further, the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d)   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 26-29, 32-36, and 39-43 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. 2002/0128890 to Dick et al.  
With respect to Claims 26, 33, and 40, Dick teaches a non-transitory computer-readable storage medium, a computer-implemented method (FIG. 1a), workflow data management system 
With respect to Claims 27, 34, and 41, Dick teaches wherein the data structure is associated with a collection of tags applied to respective data objects stored in the data structure. ([0150];[0155];[0157], associated language)
With respect to Claims 28, 35, and 42, Dick teaches wherein the steps further comprise providing, to the workflow, information indicative of relationships between the data objects stored in the data structure based on the collection of tags ([0157])
With respect to Claims 29, 36, and 43, Dick teaches wherein the steps further comprise querying the data structure based on a value associated with the request. ([0099], searching)
With respect to Claims 32, and 39, Dick teaches wherein the steps further comprise populating the document with metadata associated with the one or more data records. ([0096])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30, 31, 37, 38, 44, and 45 are rejected under 35 U.S.C. § 103 for being unpatentable over Dick, in light of 2008/0222639 to Stockton et al.
With respect to Claims 30, 37, and 44, Dick fails to expressly teach wherein the request comprises a document uploaded via the first graphical user interface.  However, Stockton teaches a management platform invention that dictates workflow and comprises document uploading and archiving. [0011]  Stockton further discusses shortcomings in various transactions including one or more party not being aware of requirements. ([0008]) it would have been obvious to one of ordinary skill in the art to modify Dick to include uploading a document with a request, so as to facilitate awareness of a requirement pertaining to the document.
With respect to Claims 31, 38, and 45, Dick teaches rendering an input interface configured to receive tags input by a user and associated with the document; and associating the one or more generated record with the document and the received tags. ([0040];[0124], interface could include virtual keyboard)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696